Citation Nr: 1715127	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-14 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a cervical spine condition. 

3.  Entitlement to service connection for a right shoulder condition. 

4.  Entitlement to an initial compensable rating for functional dyspepsia. 

5.  Entitlement to an initial compensable rating for residuals of a nasal fracture with breathing problems.

6.  Entitlement to an initial compensable rating for right knee chondromalacia. 

7.  Entitlement to an initial compensable rating for left knee chondromalacia.

8.  Entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities prior to August 23, 2012, and from October 1, 2012 to August 18, 2013.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  He was awarded a Combat Action Ribbon, among other decorations. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

These matters were previously before the Board in March 2016, when they were remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There may be outstanding VA treatment records.  A March 10, 2016 VA treatment record indicates that the Veteran had an appointment scheduled on March 11, 2016.  VA treatment records subsequent to March 10, 2016 have not been associated with the claims file.  Additionally, an April 26, 2011 treatment record noted that an unidentified fee basis consultation report was scanned into VistA Imaging.  Further, VA treatment records from April 16, 2013, February 20, 2013, January 16, 2013, December 10, 2012, November 20, 2012, and October 31, 2012 indicated that       fee basis physical therapy notes from "Select PT" had been scanned into VistA Imaging.  While the records suggest that the original physical therapy referral was related to the Veteran's service-connected left shoulder disability, at his October 2015 hearing the Veteran testified that he had received physical therapy through VA for his right shoulder.  The referenced records have not been associated with the claims file.  As the Board cannot exclude the possibility that the fee basis physical therapy notes may be relevant to his right shoulder claim, they should be obtained on remand. 

With regard to the Veteran's claims for service-connection for right shoulder and cervical spine disabilities, in a correspondence received in May 2016 the Veteran asserted that his right shoulder and cervical spine conditions were related to his service-connected lumbosacral spine strain.  As such, a claim for secondary service connection is reasonably raised by the record.  Veterans Claims Assistance Act (VCAA) notice of how to establish service connection on a secondary basis has not been provided; such notice should be provided on remand.  Additionally, as the VA shoulder and cervical spine examination reports of record do not address this newly raised theory of entitlement addendum opinions are warranted. 

In accordance with the March 2016 remand the Veteran was provided a VA        knee examination in April 2016.  Subsequent to the examination, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court of Appeals for Veterans Claims (the Court) held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The April 2016 VA examination report does not contain the requisite findings.  Accordingly, in light of the Court's holding in Correia, the Veteran should be afforded another VA knee examination.

Finally, as the Board is remanding the appeal for other matters, the Veteran should be afforded another opportunity to submit or authorize VA to obtain outstanding treatment records from his private treatment providers, including his private gastroenterologist, ear, nose, and throat (ENT) specialist, Dr. Boyle, and Bellevue Chiropractic.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records dating since March 10, 2016, as well as the VistA Imaging records referenced in the April 26, 2011, April 16, 2013, February 20, 2013, January 16, 2013, December 10, 2012, November 20, 2012, and October 31, 2012 VA treatment records and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, to include his gastroenterologist, ENT specialist, Dr. Boyle, and Bellevue Chiropractic.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Send the Veteran VCAA notice concerning how to substantiate a claim for service connection for a right shoulder and cervical spine conditions on a secondary basis.

4.  Return the claims file to the VA examiner who conducted the April 2016 VA cervical spine examination, if available, to obtain addendum opinions regarding the Veteran's cervical claim. If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

a.  Please state whether it is at least as likely as not (50 percent probability or more) that any cervical spine condition was caused by the Veteran's service-connected lumbosacral spine strain.  Please state why or why not.

b.  If not caused by the Veteran's service-connected lumbosacral spine strain, state whether it is at least as likely as not (50 percent probability or more) that any cervical spine condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's service-connected lumbosacral spine strain.  Please state why or why not.

c.  If any cervical spine condition has been permanently worsened beyond normal progression by the lumbosacral spine strain disability, the examiner should attempt to quantify the degree of worsening beyond baseline level     of cervical spine condition that is attributable to the lumbosacral spine strain.  

A complete rationale should be provided for all opinions and conclusions expressed.

5.  Return the claims file to the VA examiner who conducted the April 2016 VA shoulder and arm conditions examination, if available, to obtain addendum opinions regarding the Veteran's right shoulder.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

a.  Please state whether the May 9, 2006 service treatment record noting the Veteran's report that his pain radiated from his lower back to the top of his shoulder blades changes the examiner's opinion on the April 2016 report on whether it is at least as likely as not (50 percent or greater probability) that a right shoulder condition had its onset in service or is otherwise related to military service.  Please state why or why not. 

b.  If not related to service state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder condition was caused by his service-connected lumbosacral spine strain.  Please state why or why not.  In so opining, the clinician should address the May 9, 2006 service treatment record noting the Veteran's report that his pain radiated from his lower back to the top of his shoulder blades.

c.  If not caused by the Veteran's service-connected lumbosacral spine strain, state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected lumbosacral spine strain.  Please state why or why not.

d.  If the Veteran's right shoulder condition has been permanently worsened beyond normal progression by the lumbosacral spine strain disability, the examiner should attempt to quantify the degree of worsening beyond baseline level of right shoulder condition that is attributable to the lumbosacral spine strain disability.

A complete rationale should be provided for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected knee disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for the Veteran's knees, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in each knee due to any    of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  After completing the above and any other development necessary, readjudicate the claims.  If the benefits sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


